IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,962


BURTON LEON SPELL, Appellant
						v.
				THE STATE OF TEXAS




ON APPEAL FROM DENIAL OF BAIL
CAUSE NO. 32809 IN THE 1ST DISTRICT COURT

FROM JASPER COUNTY



 Per curiam.

O R D E R


	On January 6, 2013, Appellant was arrested and jailed for the offense of burglary
of a habitation.  On January 8, 2013, the trial court granted the State's motion to deny bail
for this offense pursuant to Article 1, Section 11a of the Texas Constitution.  Appellant
has appealed the trial court's decision.  Accordingly, we order the parties to brief the
issue concerning the determination to deny bail under Art. 1, § 11a.  Briefs shall be filed
with this Court on or before February 19, 2013.

Filed:	February 12, 2013
Do not publish